Citation Nr: 0607741	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-06 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right leg/knee injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left facial condition.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1939 to July 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.

As a procedural matter, these claims were denied by Board 
decision dated in January 27, 2006.  The Board has recently 
undertaken to vacate the January 2006 decision on the grounds 
that the veteran was denied his due process rights at the 
time of that decision.  The Board now issues this remand in 
place of the vacated January 27, 2006 decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In correspondence dated in September 2005 and received at the 
Board in February 2006, the veteran requested a Travel Board 
hearing.  As there is no indication in the file that he has 
withdrawn that request, the case will be returned to the RO 
to schedule such a hearing.  If he no longer desires a 
hearing, he should withdraw the request in writing.  

The veteran is further informed that he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

In view of the foregoing, the claim is remanded to the RO for 
the following development:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge at 
the RO, in accordance with applicable 
procedures, and notice should be sent to 
the veteran and to his representative, as 
required.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  No action is 
required of the veteran or his representative until further 
notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


